DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 7 November 2022 has been entered.

Drawings
The drawings were received on 7 November 2022.  These drawings are not acceptable.

The drawings are objected to because the XYZ coordinate system does not follow the conventional right-hand rule.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: engagement section, drive section in Claims 1-10, detection unit in Claims 1-9, engaged part in Claim 2, first and second operation portions in Claims 3-7, detection operation member, first and second parts in Claims 6-7, door drive section in Claim 8.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “door drive section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Neither the written description nor the drawings disclose the structures of these limitations. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The limitation “electric power” is not a structure.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe et al. (US 2010/0133270) (“Okabe”) in view of Toyoda et al. (US 2011/0188977) (“Toyoda”) and Lappen et al. (US 2003/0154002) (“Lappen”). Okabe discloses:
Claim 13: an installation unit including an installation table (2i) configured to install the wafer transportation container (2) 

Okabe does not directly show:
Claim 13: an installation unit including an installation table configured to relatively move to the frame opening;
wherein the detection unit includes a light emitter and a light receiver capable of receiving a light of the light emitter, and wherein the drive section includes a detection operation member (i) passing through the light of the light emitter in a case of the normal engagement operation and (ii) shielding, absorbing, or directing the light from the light emitter in a direction different from that of the light receiver in a case of the abnormal engagement operation.

Toyoda shows a similar device having:
Claim 13: an installation unit including an installation table configured to relatively move to the frame opening (60/62/63; “Note that the cylinder 62 used to move the dock plate 63 to the respective positions described above is a universally known mechanism, and therefore detailed description thereof has been omitted.”);
for the purpose of accurately positioning the wafer transportation container at the frame opening to insure efficient transfer of the wafers inside the wafer transportation container. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okabe as taught by Toyoda and include Toyoda’s similar device having:
Claim 13: an installation unit including an installation table configured to relatively move to the frame opening;
for the purpose of accurately positioning the wafer transportation container at the frame opening to insure efficient transfer of the wafers inside the wafer transportation container.

Lappen shows a similar device having:
Claim 13: wherein the detection unit includes a light emitter and a light receiver capable of receiving a light of the light emitter, and wherein the drive section includes a detection operation member (i) passing through the light of the light emitter in a case of the normal engagement operation and (ii) shielding, absorbing, or directing the light from the light emitter in a direction different from that of the light receiver in a case of the abnormal engagement operation (FIG. 13, 206/616/etc.; this setup replaces 131 in Okabe; robot blade 206 is compatible to moving structures disclosed at the end of paragraph [0056], 5a/5b/3; paragraph [0061]);
for the purpose of providing proper alignment of the wafer transportation container at the frame opening at the frame opening (paragraph [0067]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okabe and Toyoda as taught by Lappen and include Lappen’s similar device having:
Claim 13: wherein the detection unit includes a light emitter and a light receiver capable of receiving a light of the light emitter, and wherein the drive section includes a detection operation member (i) passing through the light of the light emitter in a case of the normal engagement operation and (ii) shielding, absorbing, or directing the light from the light emitter in a direction different from that of the light receiver in a case of the abnormal engagement operation;
for the purpose of providing proper alignment of the wafer transportation container at the frame opening at the frame opening.

Allowable Subject Matter
Claims 1-4, 6-8, 10-12, and 14 are allowed.

Response to Arguments
Applicant's arguments filed 7 November 2022 have been fully considered but they are not persuasive re. Claim 13. The other claim rejections are withdrawn except for one 112(b) rejection above since the limitation “electric power” is not a structure.
Re. Claim 13, robot blade 206 is compatible to moving structures disclosed at the end of paragraph [0056], 5a/5b/3. Also, see paragraph [0061].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803. The examiner can normally be reached Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerald McClain/Primary Examiner, Art Unit 3652